Section 16(a) Beneficial Ownership Reporting Compliance Based on the Fund's review of Forms 3 and 4 and amendments thereto furnished to the Fund during its most recent fiscal year and Forms 5 and amendments thereto furnished to the Fund with respect to its most recent fiscal year, the Fund believes that its directors and officers, and any beneficial owners of more than 10% of the Fund's common stock complied with the filing requirements of Section 16(a) of the Securities Exchange Act of 1934 except with respect to the following: Name of Filer Form Type Number of Late Reports Number of Transactions Castle Mortgage Corp. 4 2 5 Eric Paul C. Hwang
